NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

REGINALD L. STREETER, JR.,                 )
DOC #H37829,                               )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case Nos. 2D16-3963
                                           )                   2D16-5136
STATE OF FLORIDA,                          )
                                           )         CONSOLIDATED
             Appellee.                     )
                                           )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Polk
County; Kelly P. Butz, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


MORRIS, BLACK, and BADALAMENTI, JJ., Concur.